                    Case 2:20-cv-00625-RSM Document 10 Filed 05/26/20 Page 1 of 3



 1                                                     THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10 JEFFREY E. KASHNER, DDS, MSD,
                                                             No.: 2:20-cv-00625-RSM
11                             Plaintiff,
                                                             STIPULATION AND ORDER TO
12             v.                                            EXTEND TIME TO RESPOND TO
                                                             PLAINTIFF'S COMPLAINT
13 TRAVELERS INDEMNITY COMPANY OF
   AMERICA,                                                  NOTE ON MOTION CALENDAR:
14
                 Defendant.                                  May 22, 2020
15

16
                                                   STIPULATION
17
               Plaintiff Jefferey E. Kashner and Defendant The Travelers Indemnity Company of
18
     America,1 by and through their respective counsel, agree that Defendant shall have until June
19
     30, 2020 to file an Answer or otherwise respond to Plaintiff’s Complaint. Plaintiff and
20
     Defendant further agree that in so extending this deadline, neither Plaintiff nor Defendant
21
     waive any right, claim, or defense in this action.
22

23

24

25
     1
         The parties intend to later stipulate to modify the case caption to identify the named defendant as
26 “The Travelers Indemnity Company of America.”

         STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO                   PAGE 1     Bullivant|Houser|Bailey PC
         PLAINTIFF'S COMPLAINT                                                           925 Fourth Avenue, Suite 3800
                                                                                         Seattle, Washington 98104
         NO.: 2:20-CV-00625-RSM                                                          Telephone: 206.292.8930
            Case 2:20-cv-00625-RSM Document 10 Filed 05/26/20 Page 2 of 3



 1        DATED this 22nd day of May 2020.

 2   BULLIVANT HOUSER BAILEY PC              KELLER ROHRBACK LLP
 3

 4   /s/ Daniel R. Bentson                   /s/ Ian S. Birk

 5   Daniel R. Bentson, WSBA #36825          Ian S. Birk, WSBA #31431
     E-Mail: dan.bentson@bullivant.com       E-Mail: ibirk@kellerrohrback.com
 6   Owen R. Mooney, WSBA #45779             Lynn L. Sarko, WSBA #16569
     E-mail: owen.mooney@bullivant.com       E-Mail: lsarko@kellerrohrback.com
 7   925 Fourth Ave., Suite 3800             Gretchen Freeman Cappio, WSBA #29576
     Seattle, Washington 98104               E-mail: gcappio@kellerrohrback.com
 8   Telephone: 206.292.8930                 Irene M. Hecht, WSBA #11063
                                             E-mail: ihecht@kellerrohrback.com
 9   Attorneys for Defendant                 Amy Williams Derry, WSBA #28711
                                             E-mail: awilliams-derry@kellerrohrback.com
10                                           Maureen Falcki, WSBA #18569
                                             E-mail: mfalecki@kellerrohrback.com
11                                           Nathan L. Nanfelt
                                             Email: nnanfelt@kellerrohrback.com
12                                           1201 Third Ave., Suite 3200
                                             Seattle, WA 98101
13                                           Telephone 206.623.1900

14                                           Attorneys for Plaintiff

15

16        IT IS SO ORDERED this 26th day of May, 2020.

17

18

19                                        A
                                          RICARDO S. MARTINEZ
20                                        CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO        PAGE 2   Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                              925 Fourth Avenue, Suite 3800
                                                                        Seattle, Washington 98104
     NO.: 2:20-CV-00625-RSM                                             Telephone: 206.292.8930
                 Case 2:20-cv-00625-RSM Document 10 Filed 05/26/20 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on May 26, 2020, I electronically filled with the Clerk of the

 3 Court using the CM/ECF system which will send notification of such filing to the person(s)

 4 listed below:
 5            Ian S. Birk
              Lynn L. Sarko
 6            Gretchen Freeman Cappio
              Irene M. Hecht
 7
              Maureen Falecki
 8            Amy C. Williams-Derry
              Nathan L. Nanfelt
 9            KELLER ROHRBACK L.L.P.
              1201 Third Avenue, Suite 3200
10            Seattle, WA 98101
              Telephone: (206) 623-1900
11
              Fax: (206) 623-3384
12            Email: ibirk@kellerrohrback.com
              Email: lsarko@kellerrohrback.com
13            Email: gcappio@kellerrohrback.com
              Email: ihecht@kellerrohrback.com
14            Email: mfalecki@kellerrohrback.com
15            Email: awilliams-derry@kellerrohrback.com
              Email: nnanfelt@kellerrohrback.com
16
              Attorneys for Plaintiff
17
              Dated: May 26, 2020.
18

19
                                                       s/Monica Tofoleanu
20                                                     Monica Tofoleanu, Legal Assistant
21

22

23

24   4825-4458-7709.1


25

26

      STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO                 PAGE 3    Bullivant|Houser|Bailey PC
      PLAINTIFF'S COMPLAINT                                                        925 Fourth Avenue, Suite 3800
                                                                                   Seattle, Washington 98104
      NO.: 2:20-CV-00625-RSM                                                       Telephone: 206.292.8930
